    Case 7:20-cv-00204-NKM-JCH Document 1 Filed 04/09/20 Page 1 of 4 Pageid#: 1
                                                                                           l


                                                                                  Jud   RecdDate   Grv.


@
    Foruàe by inmates infiling acomplaintunderCIVIL RIGHTS ACT,42 USC 91983
    INMATENAME: C Lrluofc-K                                     8 aKv                                  --
    pnlsoNE: No.:                       (0m Ra L'5                                                            -
    PLACEOFCONFINEMENT:      er . ôrik Cor ouo eu e.r                         .
                                                                                                            j         E s njsm cx ay
                  IN THE UNITED STATES oIsTRIcTcounr                                                   v a- dxkvA
                                  FoR THE w ESTERN DlsTRlcT oF,vlRolNIA                                           FILED
                                                  ROANOKE olvlsloN                                     ApR gg 2g2g
                                                                                                Ju            n
                                                                                                              .             ,. ja ax
               e.-                 .1         ke.
                                                v-                                             syj            y       ,
                                                                                                                       ,,   .

    EnterFulsama                             aIn I                                                 '
                                                                                                   ul o
    Vs Noiwfel to.t el
                     < -                      J            g.
     a.e.-u:
           .c.- :ëlc   s4o,                                    .      e,clvlu Acrlos No.   m'
                                                                                            g'k
         . % twhe q -3.             cx - .            t o.Pû.s&,
           t       5   .'o   e.    >.
    Entd'
        rFulNamels)                          e en an s

    A.      Maveyot!begunolheractionsiqstateorfederalcourt(ealingwiththesamefacts
            lnvolved ln thls actlon orotherwlse relating tp yourimprlsonment?
                              Yes                           <    No
@   B.      Ifyouranswerto A is Yes,describe the action in the space below .
                       Parties to the Action:



            2.         Court:
            3.         DocketNo.:                                                                                 -



            4.         Judge:            -    -   -    -    -                                             .       -



            5.         Disposition:                                           '                    .


    C.      Have you filed any grievances regarding the facts ofyourc'
                                                                     om plaint? .
            Yes                          No
                       lfyouransweris Yes,complet: the enclosed verified statement,indiqating
                       thp result. Please attach evldence of your exhaustion of aIIavallable
                       grlevance procedures.

            2.         IfyouranswerisN0,indicate the reason forfailureto exhaqstonthe verified
@                      stat4m ent. You may be required to exhaust your clalm ? through any
                       aqpllcable grievance procedures.Yourcomplaintmay b:dlsmissedifyou
                       fallto exhaustallavenues ofthe grievance process in a tlmelyfpshion.
    Case 7:20-cv-00204-NKM-JCH Document 1 Filed 04/09/20 Page 2 of 4 Pageid#: 2



    D.    StqtementofClaim - State hrre briqfly the facts ofyot!rcasp. Describe what
          adlonts)eachdefendanttookInviolatlonofyourconstltutlonalrlghts.Includealso
@         the nam es ofgther persons involvedydates pnd places. Do notgike any Iegal
          argumentsorclte anycases Orstatutes:IfyouIntendto allege a numberofdlfferent
          claims,num berand setfodh each claim In a sçparate paragraph. Use as m uch
          space as needqd.You may attach extra paper11necessary.
          Claim #1 - Supporting Facts -Tellyourstory briefly withoutciting cases orIaw.
          :;(
          . ::
             --                                      -
                                                     .                   -
                                                                         r               -           .                      -
                                                                                                                            '
                                                                                                                            .                   - .
                                                                                                                                                  ;
                                                                                                                                                  ,. ,
                                                                                                                                                     /
                                                                                                                                                     (,.                     j
                                                                                                                                                                             , -:
                                                                                                                                                                             r  4:
                                                                                                                                                                                 1,
           1v1
             .,J-,<Je./38,s,,A.Iy,
                                 p zorar,lj.r,
                                             u,,
                                               .
                                               ,
                                               2 âslJr.
                                                      k.tl/
                                                          u-'(oil
                                                                ,
                                                                '
                                                                vs.-
                                                                   ,
                                                                   1/.#<zx/
                                                                          )
           7-              x. ' </.J'                                . - et                                         v '.                              / J                     i
                                                             '                                              '
                  .                                                                                                     .                                            .
                                         .                                                                                                                '
                                                                 .            .                                                         .                                      ..   k
                  ,
                      -g                 ,j              '..                              .        dj,,                     ces                       .x        .               c j
                                                                         *                                      '
                                                                                                                                                                         j
          dxz                                                            $,                                         vc          e   .
                                                                                                                                                  -
                                                                                                                                                  -             lb           e 4- .( -
                                                                                                                                                      C
                              .
                                                 s
                                                 s                   .
                                                                     %                   '                          :       -'                        p       '/$             <

              *           q                          ;,. q       /(
                                                                  '-                qk                                                          jtl
                                             .
                                                                                    g
                                                                                    j:
                                                                                    ..
                                                                                     - $                                    ' j . ; .                          .               j
                                                                                                                                                                               .
                                                                                                                                                                               g
                                                                                                                                                                               jj
                                                                                                                                                                                k
                                                                                                                                                                                ..
                      '/
                      .               J.             ,                                              rtr .
                                                                                                                =                           .                 /      j ./

@   E,    Statewhatreliefyouseekfrom the Court.MakenoIegalarjuments,citenocases
          orstatutqs.                                                               s                                                       (jy
                                  1                                       .                    .




          ' #                     /f'/           œ,j                              y,.jcp.            g., /                      .(r yj ..m
                                                                                                                                         -g                          .                  j'
                                                                                                                                                                                        sgyp
          yc .r
              :4,
                tl:el:?
    SIGNEDTHls .T':X' zAvoF /-1p,
                                'à                                                                                          ,2ozo .
                                                                                                                                    /

                                                                                         SlgnatureofEachPlaintiff
    VERIFICATION:
    1,            .c. .                             , ?tqtethatIam the plaintiffinthisaction
    an now e con en o t e a ove comp aIn u      ' atItIs true ofmy own knowledge,except
    as to those mattersthatare stated to be based on information and belief,and as to those
    ma ttqrs,Ibelievethem tqbetrue.Ifurtherstat:tlatIbçlievethefactualasqertionsare
    sufficlentto suppprta clalm ofviplation ofconstltutlonalrlghtj. Fqrther,IverlfythatlMI!I
    awpre oftheprovlsionss>tfodhIn28 USC j1915thatprphibltanInmatefrom filingaclvll
    actlonorappeal,IfYeprlsonerhas,threeormoqeoccaslons,whilelncarcjratedpbrought
    anM IcjionorappealInfederalcojrtthataredismlsjedonthegroundsthatltwasfrivplous
    I
    PR
    xIn
      lcI
        l
        oumi
        m so
           ne
            rn
             fatll
                 d
                 ea
                  dn
                   tg
                    oesr
                       taotf
                           es
                            aec
                              ri
                               l
                               o
                               au
                                l
                                msu
                                  pjy
                                    os
                                     ni
                                      c
                                      wh
                                       aliq
                                          l
                                          n
                                          llurr
                                              eyll
                                                 ef
                                                  Ima
                                                   uqjer
                                                       bsetan
                                                           gra
                                                             dnt
                                                               tedq
                                                                lMtIfnt
                                                                      le
                                                                       hy
                                                                        lssc
                                                                           th
                                                                            oepr
                                                                             mp l
                                                                                qo
                                                                               laln?
                                                                                 qtIsl              .

    dljm issed on any ofth: abpyp grounds,Imay be prohlbited from flllng anyfuture actlons
    wlthoutthe pre-paymentofflllng fees,
    Ideclare underDenal
                      tv ofneriurythe foregoing o be true and çorrect.
@   DATED: d y4z/
                aLjz..'
                  '
                      .sI
                      r -NEo:
                        o                                                                                                       .
                                                                                                        '
                                                                                           î-! ou PX.-.'-<!1    --

                                                       > &, r*Document
                                 Case 7:20-cv-00204-NKM-JCH   n.
                                                               . '..
                                                                   < $ 1 Filed 04/09/20 Page 3 of 4 Pageid#: 3
                                                                                       m . .= : .t.
                                                                                                  :kj.
                                                                                                     ?
                                                                                                     '..
                                                                                                       :::
                                                                                                         -
                                                                                                         ;
                                                                                                         N
                                                                                                         r
                                                                                                         .h
                                                                                                          -
                                                                                                          .
                                                                                                          ':.
                                                                                                           .-
                                                                                                            ;
                                                                                                            %'  .

                                                                                       o     .. r.hz. NA .,
                                                                                                          -
                                                                                                          N.%              .
                                                                   t.
                                                                            '         -0-'
                                                                                        9 -N
                                                                                                                    n.'*
                                                                                                                       .
                                                                                                                        $
                                                                                                                        ;
                                                                                                                        jk'@'.--
                                                                                                                       ?,f..'    ..
                                                           r                           X         ..
                                                                                                    , W 'r. ...
                                              W
                                              O                             ,                       '
                                                                                                    9. z
                                                                                                       Ya.
                                                                                                         '
                                                  =            !                       .
                                             cX > M
                                                  X            '
                                                                                '      >
                                                                                       O
                                                                                                    = . r
                                                                                                    cï     C>
                                             ko
                                             o O =                              .'
                                                                                      -               v' P mv
                                             =r = O                                    <
                                                                                       >              >C- e
                                                                                                                    4
                                                                                                                    + r N
                                                                                                                        .'>
                                                                                                                                O .
                                             Tq m '
                                                  m-                                    & c                          *
                                                                                                                     . op
                                             c
                                             q@= . < '                               .p /3
                                                                                      .
                                                                                           rh
                                                                                             c
                                                                                                                     Se = .
                                                                                                                    .e o a
                                                                                                                     >.
                                             KB s m                                   ..

                                                                                           G , ..
                                                               D                       -    c'                      Câ yw
                                                                                           *                        >




                         p7 U C' O
                                 M C
                                 +D >
                                                                                             p -:o k
                         o
                         >           o       o
                                             @
                                                               -    -
                                                                                             œ1
                                                                                             m   m>
                                                                                               œ z c
                               +                      >' c
                                                         M-
                                                      0        %                             = Wœ
                                                                                             O   o o
                         o -
                         < >71 >                                                             z m p o
                               w &
                      .
                      'i
                       -.yyj.y.a                      e        G                             1K mX
                               & .x.s.                .0       .s                            ?> ?I
                             <
                             P X
                               c             Y
                                             -z >'
                                                 =
                                                 U             >
                                                               X'
                                                                                             r z z =
                                                                                                   -q
                                             zo                n
                            D r.
                                 -            .+.     P œ
                                                      rb
                                                                                             R>
                                                                                              1>Ox
                                                                                                 m
                         pa o- r                               tr#                           m*E
                                                                                             o
                         '.  c               '+       rn ?x.                                 > c *
                                     y       o.     A- d-                                             K m
                                                                                                        =
                        -
                                              ea o             -.                            V mo
                                                                                             * œ
                                     C       <
                                                      N '0
                                                         +                                   o
                                                                                                      z m
                                                                                                            -
                                                                                                                q
                                     > cnp                     Cn                            Q .'
                                                                                                OU
                                                                                             Z
                                     C  **
                                        >                      @
                                     V       P                 W                             m
                                     &                                                       Z

                                     -   C
                                     c




                                                                                      Oo N
                                                                                      oM                   c
                                                                                      & w               > .u
                                                                                      C)W NJ            W' X

                                                                                      = (>                          >
                                                                                      CD *
                                                                                      >                             m
                                                                                                                    v
                                                                                      = n                           v
                                                                                      mo
                                                                                       -                             :R
                                                                                                                     -
                                                                                      o
                                                                                      * a                           <m
                                                                                                                     X
e,y - '=X N                      ''-''*' - '< . '              r.-=.-                .. ..O                         œ
                                                                                                                    o
k
'!.
  ,.
   '.
    ''<i. <. <' '...>
                    ''h..M               p,
                                         '  -Jœw*
                                          y'#   .                       >       -     D
.kx
    '>'
                                        :: .we
                                         =' * . 'r#l
                                                                                      oJoo
                                                                                      h                              m
                                                                                                                     fp
                                                    zl                                o
                                                                                                                                 à
Case 7:20-cv-00204-NKM-JCH Document 1 Filed 04/09/20 Page 4 of 4 Pageid#: 4




          Q                     ?œ
                                /D
                                 c
          I
          !
          Xv'
            -             6-<    O E
                          &
           P.             N      m
                          m          I
                          =      * =
           1,
            U,             G.
                                 D
           yf
           .
            ha.,
                    *
                           <     O
                                 c
               k
               'U,               œ
                                 D
                   >' w
